                Case 1:18-cv-02648-VEC Document 44
                                                43 Filed 12/03/19
                                                         12/02/19 Page 1 of 3

                                         JACQUELINE M. JAMES, ESQ.
    The James Law Firm                                                  T: (914) 358 6423
    445 Hamilton Avenue                                                 F: (914) 358 6424
    Suite 1102                                                          jjames@JACQUELINEJAMESLAW.com
    White Plains, NY 10601                                              jacquelinejameslaw.com



MEMO ENDORSED                              December 2, 2019              USDC SDNY
                                                                         DOCUMENT
   VIA ECF                                                               ELECTRONICALLY FILED
                                                                         DOC #:
   The Honorable Judge Valerie Caproni                                   DATE FILED:12/03/2019
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007

          Re: Strike 3 Holdings, LLC v. John Doe Subscriber Assigned IP Address
          24.104.252.172; Southern District of New York, Case No. 1:18-cv-02648-VEC; Joint
          Discovery Report

   Dear Judge Caproni:

          The James Law Firm, PLLC represents Plaintiff, Strike 3 Holdings, LLC, in the above
   referenced matter. And, Barton LLP, represents Defendant, John Doe Subscriber Assigned IP
   Address 24.104.252.172. On September 30, 2019, this Court entered an order extending the case
   management deadlines. Dkt. No. 41. In that same order the Court instructed the parties to
   provide a joint discovery report beginning on November 1, 2019 and thereafter on the first
   business day of each month.

   Plaintiff:

          Since the parties filed its last Joint Discovery Report on November 1, 2019, Defendant
   consented to the Internet Service Provider’s (ISP) release of his personally identifiable
   information included in documents responsive to Plaintiff’s subpoena. As the Court may recall,
   disclosure of a subscriber’s personally identifiable information is protected by the Cable
   Communications Policy Act (“Communications Act”) and can only be released with either a
   Court order or the subscriber’s consent. Here, Defendant provided his consent. On November
   19, 2019, Plaintiff e-mailed the ISP a copy of its subpoena and Defendant’s executed consent
   form. Additionally, on November 20, 2019, Plaintiff served its subpoena and Defendant’s
   executed consent form on the ISP’s registered agent. Plaintiff expects to receive the ISP’s
   response by December 5, 2019.

           The Parties’ last Joint Discovery Report advised that on October 30, 2019, Plaintiff sent
   Defendant a letter outlining numerous deficiencies in Defendant’s responses to Plaintiff’s
   discovery requests. Plaintiff has discussed the discovery deficiencies with both Mr. Rasey and
   Mr. Ross and the need for defendant to clarify his objections and positions in a formal
   supplemental interrogatory response. For example, Interrogatory No. 3 seeks a list of all devices
   used in Defendant’s home during the relevant period of infringement. Although Defendant
   provided a response, Plaintiff requested clarification that no category of devices are being
   withheld from the list on the basis of any objections. If information is being withheld on the basis
          Case 1:18-cv-02648-VEC Document 44
                                          43 Filed 12/03/19
                                                   12/02/19 Page 2 of 3



of any objection, Plaintiff needs to know so that it may better assess whether a Motion to Compel
is necessary. Indeed, in the past defendants have withheld the disclosure of devices on the basis
that another individual in the home owns the device. Plaintiff maintains that it is entitled to this
information so that it can assess whether it should move to compel disclosure and production
thereof.

        Simply put, Plaintiff has been unable to determine what, if any, documents are being
withheld on the basis of any objection. And, Plaintiff requested this clarification under oath.
However, it still has not received formal supplemental responses under oath. To be clear,
Plaintiff intends on having its expert image and examine Defendant’s hard drives, but prior to
doing so, Plaintiff needs confirmation under oath of all relevant devices in existence. If Defense
counsel does not respond in full, Plaintiff will schedule a call to chambers to discuss outstanding
discovery responses.

Defendant:

        Defendant has already provided appropriate discovery to plaintiff, and has cooperated
with plaintiff’s extensive third-party discovery, notwithstanding defendant’s privacy concerns, in
the hope of bringing this case to a conclusion. Several months ago, defendant provided the
written consent required for Twitter to release confidential information in response to plaintiff’s
subpoena. And as plaintiff’s counsel states above, defendant has also provided the written
consent required for his ISP to release his confidential information in response to plaintiff’s
subpoena.

        Defendant has also identified his computer, other internet-connected devices, router, and
modem in response to plaintiff’s interrogatories, and offered to produce his devices for forensic
investigation by plaintiff’s experts. Plaintiff’s counsel has repeatedly declined to do so, and
instead has chosen to pursue responses to plaintiff’s form interrogatories and document requests
which have little relevance to this particular case. Defendant cannot provide information or
produce documents that he does not have, and to the extent defendant has objected to certain
demands, the objections are amply warranted.

        Simply put, after prolonged litigation plaintiff still has not come up with any direct
evidence to support its allegations that defendant downloaded its pornographic movies, and has
rejected the opportunity to conduct the forensic inspections that would likely finally resolve the
case. Defendant has cooperated with plaintiff’s counsel’s attempts to get the third-party
discovery she claims plaintiff needs notwithstanding his legitimate privacy concerns, and has
sufficiently and clearly responded to plaintiff’s interrogatories and document requests. In
particular, defendant has already identified as clearly as possible in his interrogatory responses,
under oath, all of the internet-connected devices he owned during the relevant time period.




                                                 2
        Case 1:18-cv-02648-VEC Document 44
                                        43 Filed 12/03/19
                                                 12/02/19 Page 3 of 3



Very Truly Yours,


 Jacqueline Marie James                   Maurice Newmark Ross
 The James Law Firm                       Randall Laurel Rasey
 445 Hamilton Avenue, Suite 1102          Barton LLP
 White Plains, NY 10601                   711 Third Avenue, 14th Floor
 914 358 6423                             New York, NY 10017
 Fax: 914 358 6424                        212-687-6262
 Email: jjameslaw@optonline.net           Fax: 212-687-3667
 Attorneys for the Plaintiff              Email: mross@bartonesq.com
                                                 rrasey@bartonesq.com
                                          Attorneys for the Defendant



                                              Defendant must certify, not later than
                                              December 10, 2019, that he has not
                                              withheld the identification of any device on
                                              the grounds of privilege or on the grounds
                                              that another individual in the home owns the
                                              device.
                                             SO ORDERED.



                                                                            12/03/2019
                                             HON. VALERIE CAPRONI
                                             UNITED STATES DISTRICT JUDGE




                                      3
